DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The traction rope passing through the plurality of curtain sheets (Fig. 1 doesn’t have phantom lines so it seems the line passes in front of the sheets) of claim 1; and
the wiring troughs of claim 7 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the following limitation “wherein one end of the traction rope passes through the plurality of curtain sheets and are connected to the bottom rail”. This is grammatically incorrect. It would appear that the applicant intends for the limitation to read “wherein one end of the traction rope passes through the plurality of curtain sheets and is connected to the bottom rail”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other end of the traction rope" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the traction rope in the disclosure has more than two ends.

Claims 2-10 are at least rejected for depending from rejected claim 1. Dependent claims contain all limitations of the claims from which they depend, and therefore inherit their clarity issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub US 2013/0312919 A1 – Hsu et al., hereinafter Hsu in view of PG Pub. US 2002/0050539 – Anderson.

Regarding claim 1. 
Hsu discloses a variable force transmission self-balancing lifting curtain (See fig 1), comprising 
a plurality of curtain sheets (42, fig 1), 
a bottom rail (43, fig 1), 
a traction rope (211, fig 1) and 
a lifting control piece (central part of 43, fig 9), and further comprising 
a variable force output structure (See fig 4), wherein one end of the traction rope passes through the plurality of curtain sheets and are connected to the bottom rail (See annotated fig 4 below), and the other end of the traction rope is connected to the lifting control piece (Examiner notes that the term “connected” is extremely broad including being connected via intervening structures. In the instant case, the traction rope is at least connected to the lifting control piece via the cord wrap axle/mandrel and the first pull rope. See annotated fir 4 below); 
the variable force output structure comprises a first pull rope (211, fig 4 - the right side 211 as seen in fig. 4), a second pull rope (111, fig 4 -), a variable force spring (13, fig 4), and a first cord wrap section and a second cord wrap section which rotate synchronously (See Annotated fig 4 below); 
one end of the first pull rope is connected to the lifting control piece and the other end of the first pull rope is wound on the first cord wrap section (See Annotated fig 4 below);
one end of the second pull rope is connected to the variable force spring and the other end of the second pull rope is wound on the second cord wrap section (See Annotated fig 4 below), and 
a winding direction of the first pull rope on the first cord wrap section is opposite to that of the second pull rope on the second cord wrap section (compare figs 4 and 9).

    PNG
    media_image1.png
    861
    963
    media_image1.png
    Greyscale

Hsu does not disclose a first conical reel and a second conical reel which rotate synchronously; and 
a winding starting point is located at one end of the first conical reel with a larger radius; and 
a winding starting point is located at one end of the second conical reel with a larger radius.
However, Anderson teaches a first conical reel and a second conical reel (102E, fig 15) which rotate synchronously; and 
a winding starting point is located at one end of the first conical reel with a larger radius (See figs 15 and 16); and 
a winding starting point is located at one end of the second conical reel with a larger radius (See figs 15 and 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the curtain of Hsu with the conical reels of Anderson. One of ordinary skill in the art would have been motivated to make this modification in order to allow for differential torque application to offset the needed holding force of the curtain at different stages of deployment.
	
Regarding claim 2. 
The combination of Hsu and Anderson teaches all limitations of claim 1.
Furthermore, the combination teaches the first conical reel and the second conical reel (Anderson 120E, fig 15) are connected through one central rotating shaft (Anderson 20, fig 15, Also Hsu 20, fig 4).

Regarding claim 3. 
The combination of Hsu and Anderson teaches all limitations of claim 2.
Furthermore, the combination teaches a rotating shaft bracket (See annotated Hsu fig 4 below) is arranged between the first conical reel and the second conical reel (The bracket is between the first and second cord wrap sections of Hsu, which would be replaced with the conical rollers of Anderson in the combination), and the central rotating shaft passes through the rotating shaft bracket and slides (See Hsu fig 9) in the rotating shaft bracket.

    PNG
    media_image2.png
    753
    958
    media_image2.png
    Greyscale


Regarding claim 4. 
The combination of Hsu and Anderson teaches all limitations of claim 1.
Furthermore, Hsu discloses the first and second cord wrap areas are both provided with sliding areas (See fig 9), the bottom of the sliding area of the first cord wrap area is provided with a first supporting frame and slides on the first supporting frame
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sliding areas of the mandrel unit of Hsu into the first and second conical reels of the combination of Hsu and Anderson. 
It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second supporting frame for the bottom of the sliding area of the second conical reel to slide on, by duplicating the parts with no change in their respective function. One of ordinary skill in the art would have been motivated to make this modification in order to provide stiffness to the rotating assembly.

    PNG
    media_image3.png
    729
    950
    media_image3.png
    Greyscale

	
Regarding claim 5. 
The combination of Hsu and Anderson teaches all limitations of claim 1.
Furthermore, the combination teaches one end of the first conical reel with a larger radius and one end of the second conical reel with a larger radius are both provided with winding areas for winding pull ropes. (See Anderson figs 15 and 16)

Regarding claim 6. 
The combination of Hsu and Anderson teaches all limitations of claim 5.
Furthermore, Hsu discloses a first steering fixed pulley (See annotated fig 3 below), which in the applied combination would be arranged at the bottom of the winding area of the first conical reel, and the first pull rope is wound on the winding area of the first conical reel through the first steering fixed pulley; and while not explicitly disclosed,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for a second steering fixed pulley to be arranged at the bottom of the winding area of the second conical reel, and for the second pull rope to be wound on the winding area of the second conical reel through the second steering fixed pulley. One of ordinary skill in the art would have been motivated to make this modification in order to provide for the smooth movement of the cords of the curtain while lifting and lowering.

    PNG
    media_image4.png
    335
    702
    media_image4.png
    Greyscale
	

Regarding claim 8. 
The combination of Hsu and Anderson teaches all limitations of claim 1.
Furthermore, the combination teaches the first conical reel and the second conical reel are equal in size, and the first conical reel and the second conical reel are arranged symmetrically. (See Anderson figs 15 and 16).

Regarding claim 9. 
The combination of Hsu and Anderson teaches all limitations of claim 8.
Furthermore, the combination teaches one end of the first conical reel with a larger radius and one end of the second conical reel with a larger radius are located on inner sides. (Examiner notes that the limitation “on inner sides” is extremely broad and is interpreted as such. Furthermore, in Paragraph [0030] of the specification, applicant has specifically disclaimed any particular definition “Orientations or positions indicated by terms "upper", "lower", "left", "right", "front", "back", "vertical", "horizontal", "top", "bottom", "inner" and "outer" are orientations or positions as shown in the drawings, and these terms are only intended to facilitate description and shall not be understood as a limitation to the technical solution.” In the instant case, the reels are at least located on inner sides of the head box of the curtain.)

Regarding claim 10. 
The combination of Hsu and Anderson teaches all limitations of claim 8.
Furthermore, the combination teaches one end of the first conical reel with a larger radius and one end of the second conical reel with a larger radius are located on outer sides. (Examiner notes that the limitation “on outer sides” is extremely broad and is interpreted as such. Furthermore, in Paragraph [0030] of the specification, applicant has specifically disclaimed any particular definition “Orientations or positions indicated by terms "upper", "lower", "left", "right", "front", "back", "vertical", "horizontal", "top", "bottom", "inner" and "outer" are orientations or positions as shown in the drawings, and these terms are only intended to facilitate description and shall not be understood as a limitation to the technical solution.” In the instant case, the reels are at least located on outer sides of the lift rod or drive shaft of the curtain.)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsu and Anderson as applied to claim 5 above, and further in view of US Pat. 5,133,399 – Hiller et al., hereinafter Hiller.

Regarding claim 7. 
The combination of Hsu and Anderson teaches all limitations of claim 5.
The combination does not teach the two winding areas are provided with wiring troughs for winding.
However, Hiller teaches the two winding areas are provided with wiring troughs (42, fig 5A) for winding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hsu and Anderson with the wiring troughs of Hiller. One of ordinary skill in the art would have been motivated to make this modification in order to ensure smooth spooling and unspooling of the cords.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150136892-A1 – Hung

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634